Citation Nr: 0602627	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  05-00 788	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for cause of death as a 
result of treatment provided by the Department of Veterans 
Affairs.

REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq. 

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  He died in January 1990.  The appellant is 
the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Wilmington, Delaware, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2002, the RO determined that new and material 
evidence had not been presented to reopen the claim of 
service connection for the cause of the veteran's death.  In 
January 2004, the RO denied the claim of dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151 for cause of death as a result of treatment provided 
by a Department of Veterans Affairs.  

In March 2005, the appellant was afforded a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

The issues of service connection for the cause of death and 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 for cause of death as a result of 
treatment provided by the Department of Veterans Affairs are 
REMAND to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In decision, dated in April 1997, the Board denied service 
connection for the cause of the veteran's death.

2. The additional evidence presented since the Board's 
decision in April 1997 raises a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the veteran's death. 


CONCLUSION OF LAW

New and material evidence has been presented since the April 
1997 Board decision, and the claim of service connection for 
the cause of the veteran's death is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for the cause of the 
veteran's death, the only matter resolved in this decision, 
further discussion here of compliance with the VCAA with 
regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision, entered in April 1997, the Board denied 
service connection for the cause of the veteran's death.  On 
appeal of the Board's decision to United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), the Court in an November 1997 order dismissed 
the appeal because of a lack of jurisdiction as the appellant 
had not timely filed a notice of appeal with the Court.

In November 2001, the appellant filed a petition to reopen 
the claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

As the most recent denial of the claim was by the Board in 
its decision in April 1997, the Board must determine if new 
and material evidence has been presented to reopen the claim.  
38 U.S.C.A. § 5108.  

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In the 
absence of such evidence, the regulations require a showing 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2005).

The veteran died in January 1990.  According to the 
certificate of death, the immediate cause of death was a 
self-inflicted gun shot wound, and the manner of death was 
suicide.  No underlying causes were listed.  An autopsy was 
not performed. 

The veteran's service medical records did not show treatment 
or a diagnosis of a psychiatric disorder.  The records do 
show that he was treated for a right foot ulcer between March 
and May of 1946.  On separation examination, the psychiatric 
evaluation was normal.

After service, the medical evidence, dated between 1977 and 
1990, shows that the veteran received ongoing treatment for 
psychiatric symptoms.  The diagnoses included psychoneurosis, 
depression, and anxiety. 

At the time of the veteran's death, service connection was in 
effect for an ulcer on the dorsum of the right foot secondary 
to epidermatosis of the toes with skin graft, evaluated as 
zero percent disabling.  In May 1978, the RO granted the 
veteran nonservice-connected pension benefits.  

At the time of the Board's April 1997 decision, the appellant 
essentially argued that the veteran died because of 
disabilities incurred during service.  Her primary argument 
was that the veteran was exposed to radiation while escorting 
former Chinese prisoners of war through the area of 
Hiroshima, where he was exposed to radioactive dust.  She 
argued that the veteran committed suicide due to depression 
that was caused by pain from his respiratory conditions to 
include lung cancer. 

In April 1997, the Board denied the claim on grounds that 
there was no evidence to show that the veteran's death was 
result of service-connected disability or that his death was 
due to an injury or disease of service origin. 

Evidence received since the Board's April 1997 decision 
includes a report from P.V., D.O., dated in October 2001.  
Dr. V. expressed the opinion that the veteran's death was due 
to depression either secondary to service-connected 
disability or to psychological trauma during service. 

As the additional evidence includes medical evidence of a 
nexus between the cause of the veteran's death and service, 
the lack of which was the basis for the previous denial of 
the claim, the evidence raises a reasonable possibility of 
substantiating the claim and therefore the evidence is new 
and material and serves to reopen the claim.  38 C.F.R. § 
3.156(a).


ORDER

The claim of service connection for the cause of the 
veteran's death is reopened.


REMAND

On the claim of service connection for the cause of the 
veteran's death, under the duty to assist, 38 C.F.R. 
§ 3.159(c), the Board determines that further evidentiary 
development is required because the evidence of record is 
insufficient to decide the claim. 

On the claim under 38 U.S.C.A. § 1151, Dr. V. expressed the 
opinion that VA's failure to regularly monitor Librium was 
the cause of the veteran's suicide.  A VA physician has 
expressed the opinion that on the evidence of record VA had 
fully met the standard of care for psychiatric treatment.  VA 
record shows that in 1978 the veteran was described Librium 
and Librium was subsequently prescribed in 1980, 1982, 1983, 
1984, and 1989.  Because there remains a question about the 
effect of Librium in this case, under the duty to assist, 
38 C.F.R. § 3.159(c), the Board determines that further 
evidentiary development is required.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the unit history or lessons 
learned or other historical records for 
Troop A, 8th Cavalry, 1st Cavalry 
Division, pertaining to repatriation of 
Chinese prisoners of war through the port 
of Hiroshima from August 1945 to December 
1945. 

2. For the period from February 1989 to 
January 1990, ascertain if quality 
assurance records exist for the 
monitoring of Librium at the Wilmington 
VAMC.  If no such records exist, document 
the negative search for the record.  If 
such records do exist, identify the 
custodian of the records, but do not 
request the records.

3. Arrange to have the file reviewed by a 
VA psychiatrist to determine: 

a). If the veteran's psychiatric 
disorder was related to service 
during the occupation of Japan in 
1945 and 1946 or to the 
service-connected foot disability. 

The examiner is asked to 
express an opinion as to 
whether it is at least as 
likely as not that the 
post-service psychiatric 
disorder was etiologically 
related to the veteran's 
service or service-connected 
disability?  

In formulating the opinion, the 
examiner is asked to consider 
that the term "at least as 
likely as not" does not mean 
"within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation.

b). Whether the veteran's suicide 
was directly caused by Librium 
prescribed by VA through 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA. 

In formulating the opinion, the 
examiner is asked to consider 
that the standard for 
negligence is failure to 
exercise the degree of care 
that would be expected of a 
reasonable health care 
provider. 

4. After the above development, 
adjudicate the claims. If any 
determination is adverse to the 
appellant, furnish a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


